UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7726



JAMES CORNELL TROWER,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-32-2)


Submitted:   March 10, 2004                    Decided:   April 8, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Cornell Trower, Appellant Pro Se. Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James Cornell Trower seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000).

The   district   court     referred   this    case    to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).               The magistrate judge

recommended that relief be denied and advised Trower that failure

to file timely objections to this recommendation could waive

appellate   review    of    a   district      court   order    based   upon   the

recommendation.      Despite this warning, Trower failed to object to

the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                    See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).             Trower has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       DISMISSED


                                      - 2 -